                                                                                         FILED
                                                                                2020 Apr-02 AM 11:10
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,             )
                                      )
            Plaintiff,                )
                                      )
      vs.                             )           2:19-cr-00102-LSC-GMB-1
                                      )
ULISES FLORES MOLINA,                 )
                                      )
            Defendant.                )

                    MEMORANDUM OF OPINION AND ORDER

      The Court has before it a “Motion Requesting Defendant’s Release from Jail

Detention and Transfer to Home Confinement due to Current Coronavirus

Pandemic,” filed on March 28, 2020, through counsel, by Defendant, Ulises Flores

Molina (“Molina”). (Doc. 93.) The government has responded in opposition to the

motion. (Doc. 95). For the following reasons, the motion is due to be denied.

      The charges in this case stem from the seizure of methamphetamine from

Molina and his co-defendant following a controlled purchase operation arranged

by law enforcement. After a bond hearing, this Court ordered Molina detained

pending trial. Molina subsequently pleaded guilty to drug conspiracy and is

awaiting sentencing. He is currently detained in the Morgan County jail. Molina is

a paraplegic and suffers from other serious medical conditions.


                                          1
      Molina now argues that due to his medical needs and the ongoing novel

coronavirus pandemic, the Morgan County jail is not a “proper” facility to care for

him. He requests that he be transferred to home confinement under the

supervision of the US Marshals Service.

      This Court was required to remand Molina to custody following his

conviction. See 18 U.S.C. § 3143(a). While the Court can order pre-sentencing

release where exceptional circumstances warrant, none appear here. See 18 U.S.C.

§ 3145(c). Molina has offered no evidence that he is uniquely situated with respect

to the risks of COVID-19 or that the US Marshals Service and the Morgan County

jail where he is presently housed are not appropriately addressing those risks. His

health conditions are not new developments, and this Court considered them in its

initial bond analysis and order of detention. He fails to identify any shortcoming in

the care he receives at Morgan County jail that only the extraordinary measure of

post-adjudication release would alleviate.

      Similarly, Molina does not advance any argument as to why he would be

better protected from exposure to COVID-19 in the community versus in jail.

Morgan County – like other local jails – has implemented measures designed to

limit the exposure of their population to infection. Additionally, Morgan County has

24-hour medical staff available. Indeed, Molina was moved from Talladega County


                                          2
jail to Morgan County jail earlier in the course of this case to ensure he received

adequate medical care. Finally, Molina has no lawful immigration status and is

subject to an immigration detainer, which could result in his deportation if released

from custody.

      In sum, Molina has been convicted of a serious drug crime, and he has not

demonstrated how the speculative risks to his own health outweigh the risk to the

community posed by his release. The motion for release (doc. 93) is DENIED.




             DONE and ORDERED on April 2, 2020.



                                              _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                173538




                                         3
